Citation Nr: 1428741	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  08-26 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a right hip disability. 

2. Entitlement to service connection for a left hip disability. 

3. Entitlement to service connection for a right knee disability. 

4. Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2002 to May 2003.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in April 2010.  A transcript of the hearing is in the Veteran's file.

In May 2010, the Board remanded the case for further development, to include a VA examination.  The examination was scheduled and the Veteran was notified at his address of record.  The Veteran failed to report for the scheduled examination or to offer good cause for his absence.  There has been substantial compliance with the remand instructions and no further action to ensure compliance is required.  See Stegall v. West, 11 Vet.App. 268 (1998).


FINDING OF FACT

Hip or knee disabilities have not been shown during the pendency of the appeal. 






CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  The criteria for service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A December 2006 letter satisfied the duty to notify provisions.  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in an August 2011 supplemental statement of the case.  

The RO attempted to obtain the Veteran's service treatment records, but such attempts were unsuccessful.  The RO issued a formal finding of the unavailability of the records, and notified the Veteran in a letter in March 2008.  In  April 2010, the Veteran submitted some of his service treatment records.  VA medical treatment records and private treatment records have been obtained.  The Veteran has not identified any outstanding treatment records pertinent to the appeal.  

The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

Following a May 2010 Board remand, VA attempted to schedule the Veteran for a VA examination in relation to these claims; however, he failed to report to the examination.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  

Service Connection

The Veteran alleges that a pre-existing leg length discrepancy was aggravated beyond the natural progression by military service, and is manifested as disabilities of his bilateral hips and knees.  He also notes that no leg disability was noted on his entrance into service.

To establish service connection, the evidence must show (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a "nexus" between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009).

Service treatment reports confirm the presence of a leg length discrepancy, with resulting pain and functional impairment sufficient to warrant the Veteran's separation from service. 

The Veteran reports ongoing pain in his back, hips, and knees since his period of initial active duty training with the Army National Guard.  The Veteran is competent to describe such symptomatology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran's treating chiropractor, Dr. LAS, has submitted a statement describing the need for current treatment.  Dr. LAS has opined that the documented leg length discrepancy can cause multiple musculoskeletal problems, and the Veteran's testimony regarding continuity of symptoms indicates a possible link between service and current problems.  

Although Dr. LAS states that there are a variety of diagnoses which may result from rigorous activity with a leg length discrepancy, she does not actually state which are applicable to the Veteran.  

In May 2010, the Board ordered a VA examination to identify any current disabilities of the hips and/or knees.  As the Veteran failed to report to the examination, his claims must be decided on the evidence of record.  

The claim file does not establish the presence of a currently diagnosed, service-connectable disability.  The Veteran describes only symptoms of pain; and pain alone is not a service-connectable disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

The preponderance of the evidence is against the claims for service connection for hip and knee disabilities; there is no doubt to be resolved; and service connection is not warranted.
 



ORDER

1.  Service connection for a right hip disability is denied.

2.  Service connection for a left hip disability is denied.

3.  Service connection for a right knee disability is denied. 

4.  Service connection for a left knee disability is denied.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


